

116 S2816 IS: Broadband Parity Act of 2019
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2816IN THE SENATE OF THE UNITED STATESNovember 7, 2019Ms. Rosen (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo ensure that fixed broadband internet access service assisted by any Federal broadband support
			 program meets a minimum speed threshold.
	
 1.Short titleThis Act may be cited as the Broadband Parity Act of 2019.
 2.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.
 (2)Federal broadband support programThe term Federal broadband support program means any of the following programs (or any other similar Federal program) to the extent the program offers fixed broadband internet access service or programs for promoting access to and adoption of fixed broadband internet access service for various demographic communities through various media for residential, commercial, or community providers, or academic establishments:
 (A)The Telecommunications and Technology Program of the Appalachian Regional Commission. (B)The following programs of the Rural Utilities Service of the Department of Agriculture:
 (i)The Telecommunications Infrastructure Loan and Loan Guarantee Program established under the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.).
 (ii)Any program to provide grants, loans, or loan guarantees under sections 601 through 603 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.).
 (iii)The substantially underserved trust area initiative under section 306F of the Rural Electrification Act of 1936 (7 U.S.C. 936f).
 (iv)The Community Connect Grant Program established under section 604 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb–3).
 (v)The distance learning and telemedicine grant program established under chapter 1 of subtitle D of title XXII of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa et seq.).
 (C)The following programs of the Economic Development Administration of the Department of Commerce:
 (i)The Public Works and Economic Adjustment Assistance Programs. (ii)The Planning and Local Technical Assistance Programs.
 (D)The following programs of the Department of Housing and Urban Development: (i)The Community Development Block Grant Program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
 (ii)The loan guarantee program under section 108 of the Housing and Community Development Act of 1974 (42 U.S.C. 5308) (commonly known as the Section 108 Loan Guarantee Program).
 (iii)Assistance from the Public Housing Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)).
 (iv)Assistance from the Public Housing Operating Fund established under section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)).
 (v)The Multifamily Housing Programs.
 (vi)The Indian Community Development Block Grant Program. (vii)The Indian Housing Block Grant Program under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).
 (viii)Loan guarantees under title VI of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4191 et seq.) (commonly known as the Title VI Loan Guarantee Program).
 (ix)The Choice Neighborhoods Initiative.
 (x)The HOME Investment Partnerships Program authorized under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.).
 (xi)The Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).
 (xii)The Housing Opportunities for Persons With AIDS Program authorized under the AIDS Housing Opportunity Act (42 U.S.C. 12901 et seq.).
 (E)The American Job Centers of the Employment and Training Administration of the Department of Labor. (F)The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.
 (G)Any program authorized under section 254 of the Communications Act of 1934 (47 U.S.C. 254) to help deploy fixed broadband internet access service.
				3.Universal minimum speeds for federally supported fixed broadband
			(a)In general
 (1)RequirementSubject to subsection (c), and notwithstanding any other provision of law, an agency may not provide assistance under a Federal broadband support program unless the fixed broad­band internet access service to be assisted meets or exceeds, or will meet or exceed when deployed, the minimum speeds that were in effect on the date on which the agency made the determination to provide the assistance.
 (2)Minimum speedsFor purposes of paragraph (1), the term minimum speeds means the minimum download and upload speeds for fixed broadband internet access service most recently established by the Federal Communications Commission in determining for purposes of section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302) whether advanced telecommunications capability is being deployed to all Americans in a reasonable and timely fashion.
 (b)Technical and conforming amendmentSection 601(e) of the Rural Electrification Act of 1936 (7 U.S.C. 950bb(e)) is amended— (1)in paragraph (1), by striking at least— and all that follows through the period at the end of subparagraph (B) and inserting not less than the minimum speeds established under section 3 of the Broadband Parity Act of 2019.; and
 (2)in paragraph (2), by inserting , subject to the condition that the minimum acceptable level of broadband service, as adjusted under this paragraph, may not be less than the minimum speeds described in paragraph (1) before the period at the end.
 (c)Prospective applicabilityThis section and the amendments made by this section— (1)shall apply to any determination of an agency to provide assistance under a Federal broadband support program that is made on or after the date of enactment of this Act; and
 (2)shall not affect any award of assistance made under a Federal broadband support program before the date of enactment of this Act.